Title: From John Adams to the President of Congress, No. 24, 24 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu March 24th. 1780
     
     Mr. Burke’s Bill not being as yet public, we are not yet informed of the Extent of it. But as it already appears, that it strikes at the Department of Secretary of State for America, at the Board of Trade, there seems to be little Reason to doubt that it goes further and strikes at the American Board of Commissioners, at all the American Judges of Admiralty, Governors of Provinces, Secretaries and Custom House Officers of all Denominations—at least if this should not be found to be a part of the Bill, there are stronger Reasons if possible for abolishing this whole System of Iniquity, together with all the Pensions granted to the Refugees from America, than even for taking away the Board of Trade; and from several late Paragraphs in the Papers, and from Mr. Fox’s severe Observations in the House of Commons upon Governor Hutchinson, calling him in Substance, “The Firebrand” that lighted up all the Fire between the two Countries, it seems pretty clear, that it is in Contemplation to take away all these Salaries and Pensions.
     If such a Measure should take place, exiled as these persons are from the Country which gave them Birth, but which they most ungratefully have endeavoured to enslave, they will become melancholy Monuments of divine Vengeance against such unnatural and impious Behaviour.
     Nevertheless, as these Persons are numerous, and have some Friends, in England as well as in America, where they had once much Property, there is a probability, I think, that whenever or wherever Negotiations for Peace may be commenced, they and their Estates now almost universally confiscated, will not be forgotten: but much Pains and Art will be employed to stipulate for them in the Treaty, both a Restoration of their Property, and a Right to return as Citizens of the States to which they formerly belonged. It is very possible, however, that before a Treaty shall be made, or even Negotiations commenced, these Gentlemen will become so unpopular and odious, that the People of England would be pleased with their Sufferings and Punishment: but it is most probable that the Court will not abandon them very easily.
     I should therefore be very happy to have the explicit Instructions of Congress upon this Head, whether I am to agree, in any Case whatsoever, to an Article which shall admit either of their Return, or the Restoration of their forfeited Estates. There are Sentiments of Humanity and of Forgiveness which plead on one Side, there are Reasons of State and political Motives, among which the danger of admitting such mischievous Persons as Citizens is not the least considerable, which argue on the other. I shall obey the Instructions of Congress with the utmost pleasure; or if for any Reasons they choose to leave it at Discretion, if I should ever have the Opportunity, I shall determine it, without listening to any Passions of my own of Compassion or Resentment according to my best Judgment of the public Good.
     There is another Point of very great Importance, which I am persuaded will be aimed at by the English Ministers, I am sure it will by the People of England, whenever Terms of Peace shall be talked of. For facilitating the Return of Commerce, they will wish to have it stipulated by the Treaty, that the Subjects of Great Britain shall have the Rights of Citizens in America, and the Citizens of the United States the Rights of Subjects in the British Dominions. Some of the Consequences of such an Agreement to them and to Us, are obvious, and very important: but they are so numerous, and it is so difficult to determine, whether the Benefits or Inconveniences prevail, that I should be sorry to have so great a Question left to my determination: if however, contrary to my Inclinations, it should fall to my Lot to decide it, without Instructions, it shall be decided according to my Conscience and the best Lights I have.
     
      I have the Honor to be, with a Sincere Attachment, Sir, your most obedient and most humble Servant,
      John Adams
     
    